Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147422 & (21)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ARTHUR LEONARD MACKEY, III,                                                                            David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 147422
                                                                   COA: 317146
                                                                   Eaton CC: 09-000290-DP
  ALESSANDRA BENAVIDES,
          Defendant,
  and
  FABIAN BENAVIDES and JUDY BENAVIDES,
           Intervenors-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 12, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 26, 2013
         t0723
                                                                              Clerk